 L. D. McFARLAND COMPANY575L.D.McFarland Company and Willamette ValleyDistrictCouncil,Lumber and Sawmill WorkersUnion.Case 36-CA-2575July 28, 1975DECISION AND ORDERUpon a charge filed on May 29, 1974, by Willam-etteValley District Council, Lumber and SawmillWorkers Union, herein called the Union, and dulyserved on L. D. McFarland Company, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 19, issued a complaint on July 15, 1974,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 14,1973, following a Board election in Case 36-RC-3067, the Union was duly certified as the ex-clusivecollective-bargainingrepresentativeofRespondent's employees in the unit found appropri-ate;' and that, commencing on or about December26, 1973, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On August 23, 1974,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On September 3, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 13,1974, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a Motion for Summary Judgment and aresponse toNoticeTo Show Cause entitled"Employer's Opposition to General Counsel's Mo-'Official noticeis taken ofthe recordin the representation proceeding,Case 36-RC-3067, asthe term"record" is defined in Secs.102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc,166 NLRB 938 (1967),enfd. 388 F.2d 683 (C A 4,1968);GoldenAge BeverageCo.,167 NLRB 151 (1967), enfd. 415 F 2d 26(C A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec9(d) of the NLRA.tion for Summary Judgment and Argument in Sup-port of Employer'sMotion for Summary Judgment."Uponthe entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, its briefs in opposi-tion to the General Counsel's Motion for SummaryJudgment, and its Motion for Summary Judgment,the Respondent basically attacks the Union's repre-sentative status and certification: (1) because theUnion precluded the free choice of employees in therepresentation election in Case 36-RC-3067 by of-fering to waive full initiation fees for all employeeswho signed authorization cards before the election, aviolation of the Act under the Supreme Court's deci-sion inN.L.R.B. v. Savair Manufacturing Co., 414U.S. 270 (1973), and (2) because the election was in-adequately supervised and conducted by the respon-sible Board agent in that (a) persons who had alreadyvoted were allowed to remain at the polling placeand engage in conversation with one another as towhether a particular individual was going to vote and(b) one person who was not on the list of eligiblevoters was not allowed to vote when he appearedafter the polls had closed early.Review of the record herein, including the recordin Case 36-RC-3067, indicates that an election wasconducted pursuant to a Stipulation for CertificationUpon Consent Election on April 25, 1973, which re-sulted in a 16-to-13 vote in favor of the Union, with2 challenged ballots. Respondent filed timely objec-tions to conduct affecting the results of the election,alleging insubstance that the Union had directlypromised monetary gain or reward to employees inexchange for their votes in the election by offering towaive initiation fees and that the Board agent con-ducting the election denied a ballot to a potentialvoter who appeared after the polls had closed, butduring the posted time for the election to be held.After an administrative investigation, the RegionalDirector issued his Report and Recommendations onObjections on July 12, 1973, in which he upheld thepropriety of the Union's waiver of initiation fees andfound that the potential voter was not eligible to votebecause at the time in question he had been perma-nently laid off from work without any prospect ofbeing recalled. Respondent filed timely exceptions tothis report, reasserting its objections, adding an as-sertionconcerning conversationswhich occurrednearthe polls while voting took place,and assertingthat factual questions had been raised which requireda hearing. Thereafter, the Board, on December 14,1973, issued a Decision and Certification of Repre-219 NLRB No. 103 576DECISIONSOF NATIONALLABOR RELATIONS BOARDsentative rejecting the exception as to polling placeconversations as being conclusionary and untimelyfiled, rejecting the other exceptionsas raising no sub-stantial or materialissues offact or law warrantingthe reversal of the Regional Director's findings, con-clusions,and recommendations, and certifying theUnion.The Respondent notes that prior to the representa-tion election herein which was held on April 25,1973, the Union transmitted a letter dated April 21,1973, to the employees of the Employer, the pertinentportions of which stated that "THERE WILL BENO MONTHLY DUES UNTIL A CONTRACT ISNEGOTIATED." and "THERE WILL BE NO INI-TIATION FEE FOR ANY MEMBER PRESENT-LY WORKING IN THE PLANT." The Respon-dent contends that the Supreme Court decision inN.L.R.B. v. Savair Manufacturing Co.,414 U.S. 270(1973), issued after the Board's Decision and Certifi-cation of Representative, requires denial of the Gen-eralCounsel'sMotion for Summary Judgment. Wefind no merit in this contention.The Union's waiver of dues applied until a con-tractwas negotiated. Such waivers are permissibleunder theSavairdecision,supra,inwhich the Su-preme Court held prejudicial a waiver of an initiationfee conditioned on an employee's act of signing withthe Unionprior tothe election .2The Union's waiver of initiation fees was availableto any member presently working in the plant. Therequirement that an employee must be presentlyworking in the plant is not objectionable because wehave held in a similar case that "[W]hatever the im-pact of such a limitation it is clear that it would onlyaffect those individuals hired after the election who,in any event, could not have participated in the elec-tion and could not have had any effect on its out-come." I The requirement that an employee be a"member" is not objectionable since such languageplaces no requirement upon employees to join theUnion before the election. InSavair, supra,the Su-preme Court merely held that a union may not limititswaiver of initiation fees to those employees whosigncards prior to the election. The Court stated that"permitting the union to offer to waive an initiationfee for those employeessigning arecognition slipprior to the election . . . allows the union to buyendorsements and paint a false portrait of employeesupport during the election campaign." 4 However,2 SeeCon-Pac, Inc,210 NLRB 466 (1974),affd.509 F.2d 270 (C.A. 5,1975). See alsoIrwindale Division, Lau Industries,a Divisionof Phillips Indus-tries, Inc.,210 NLRB182 (1974).the Court noted, with approval, the Board's argu-ment that unions have a valid interest in waiving ini-tiation fees when the union has not yet been chosenas a bargaining representative, because "[e]mployeesotherwise sympathetic to the union might [be] reluc-tant to pay out money before the union [has] doneanything for them. . . ." 5 The Court expressly rec-ognized the legitimacy of waivers of the type in-volved here, which apply to employees who sign upfor the unionafterthe election as well as before bydeclaring that the union's ". . . interest can be pre-servedas wellby waiver of initiation fees availablenot only to those who have signed up with the unionbefore an election but also to those who join after theelection." 6In the instant case, we find the Union's conduct tobe wholly consistent with the Supreme Court's teach-ing inSavair,for here, unlikeSavair,there was not awaiver limited to those who signed a card for, orotherwise supported, the Union before the election.In this case, the Union's statements in no way im-plied that eligible voters would have to pay dues orinitiation fees unless they joined the Union prior tothe election. Rather, the employees would have re-ceived a waiver of dues and initiation fees eventhough they had become members of the Union afterthe election. Thus, the waiver of dues and initiationfeesherewas unconnected with support for theUnion before the election, unrelated to a vote in theelection, and without distinction between joining theUnion before or after the election. Our colleagues,apparently see some vice in the Union's use of"members" as those for whom the waiver would beeffective. But those becoming members are the onlyones on whom an initiation fee is imposed, and wesee nothing in the shorthand description of these as"members" to tie the waiver to preelection support,any more than we find in the remaining language ofthe waiver. Although our dissenting colleagues wouldhave the Union take steps to clarify these "ambigui-ties,"we see nothing ambiguous or objectionable intheUnion's statement set forth in its letter to em-ployees dated April 21, 1973. Nor do we see anythinginSavairto require such "clarification." According-ly,we find that the Employer's objections to the elec-tion which are based on its interpretation ofSavair,supra,are without merit.To the extent that the Respondent is seeking reliti-gation of issues raised or which could have beenraised in the representation case proceeding, it maynot do so. For it is well settled that in the absence ofnewly discovered or previously unavailable evidence3EndlessMold Inc.,210 NLRB 159 (1974) (waiver to"any employeeemployed bythe employer when the union was votedin");Dunkirk Motor4414 U.S. at 277.Inn, Inc., d/bla Holiday Inn of Dunkirk Fredonia,211 NLRB 461 (1974)'414 U.S. 272-274, to. 4(waiver to"those employeespresently employed").6 Id. L. D. McFARLANDCOMPANYor special circumstances a respondent in a proceed-ing alleging a violation of Section 8(a)(5) is not enti-tled to relitigate issues which were or could havebeen litigated in a prior representation proceeding?All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the General Counsel's Motion for SummaryJudgment and deny the Respondent's Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, L. D. McFarland Company, is anOregon company with an office and sales facility lo-cated in Eugene, Oregon, engaged in manufacturingand selling lumber pressure treated wood products.During the past year, Respondent, in the course andconduct of its business operations, had gross salesacross state lines in excess of $100,000.During thepast year, Respondent, in the course and conduct ofitsbusinessoperations,purchased and receivedgoods and products valued in excess of $50,000 di-rectly from firms located outside the State of Oregon.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within the7 SeePittsburghPlate GlassCo.v.N.L.R.B.,313 U.S. 146, 162(1941);Rules and Regulationsof the Board,Sees. 102.67(f) and 102.69(c).Unlikeour dissenting colleagues,we reject the affidavit of employeeCharles Fin-ney whichwas presented for the first time on appeal to the Board as a partof the Employer'sMotion for Summary Judgment. There is noshowing bythe Respondent that such"evidence"was newly discoveredor previouslyunavailable.Nor isthere any showing of special circumstances herein whichwould entitle the Respondent to relitigate, by a late affidavitwithout oppor-tunity for the otherside to cross-examine the affiant or introduce opposingevidence,issues which were or could have been litigated in the prior repre-sentation proceeding.Our colleagues regard the Finney affidavitand, ap-parently,theSavairissue as matterswhich couldnot have been litigated inthe representation proceeding, because theSavairdecision issued subse-quently.But, from all that the facts show,the Employer could have present-ed Finney's affidavit in a timely fashion,just as it presented, in a timelyfashion and as a partof its objectionsto the election, the Union's April 21,1973, waiverby letter. The fact that Savair issued after the representationhearing herein did not preclude the Employer from raising the issue andpresenting evidence(including as an affidavit from Finney)on it at thehearing,just as it did not preclude such timely presentation inSavairitself.577meaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof theAct to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDWillamette Valley District Council, Lumber andSawmillWorkers Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production, maintenance and transportationemployees of the Employer employed at its poleand piling treating and manufacturing facilitylocated on Highway 99 North, Eugene, Oregon,excepting and excluding office and office cleri-calemployees, independent contractors andtheir employees, temporary employees and su-pervisors, plant guards and watchmen, and pro-fessional employees as defined in the Act, asamended.2. The certificationOn April 25, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 19, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on December 14, 1973, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about December 26, 1973, andat all timesthereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about December 26, 1973, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative for 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining of all employees in said unit.We further find that, on or about January 4, 1974,without notice to or consultation with the Union, Re-spondent announced a wage increase effective De-cember 15, 1973, and that on or about March 22,1974,without notice to or consultation with theUnion, Respondent announced a 6-percent wage in-crease effective June 1, 1974, establishment of night-shift differentials, improvements in paid vacations,improvements in employee health and welfare pen-sions,and other changes in working conditions, ef-fective April 1, 1974.Accordingly, we find that by engaging in such con-duct the Respondent has, on andsincethe foregoingdates, and at all times thereafter, refused to bargaincollectively with the Union as the exclusive represen-tative of the employees in the appropriate unit, andthat, by such refusal, Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate,and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record makes the following:CONCLUSIONS OF LAW1.L. D. McFarland Company is an employer en-gagedin commerce within the meaning of Section2(6) and (7) of the Act.2.WillametteValleyDistrictCouncil,Lumberand Sawmill Workers Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production, maintenance, and transporta-tionemployees of the Employer employed at its poleand piling treating and manufacturing facility locat-ed on Highway 99 North, Eugene, Oregon, exceptingand excluding office and office clerical employees,independent contractors and their employees, tempo-rary employees and supervisors, plant guards andwatchmen, and professional employees as defined intheAct, as amended, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since December 14, 1973, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about December 26, 1973,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6.By announcing a wage increase on January 4,1974, effective December 15, 1973, and by announc-ing on March 22, 1974, a 6-percent wage increaseeffective June 1, 1974, establishment of night-shiftdifferentials, improvements in paid vacations andemployee health and welfare pensions, and otherchanges inworking conditions, effective April 1,1974, all of which occurred without notice to or con-sultation with the Union, Respondent has engaged inand is engagingin unfair labor practices within themeaning of Section 8(a)(5) of the Act.7.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin theexerciseof the rights guaranteed to them inSection7 of the Act, and thereby has engaged in andis engaging in unfairlabor practices within the mean-ing of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean- L. D. McFARLAND COMPANYing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, L. D.McFarland Company,Eugene,Oregon, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay. wages, hours, and other terms and con-ditions of employment with Willamette Valley Dis-trictCouncil, Lumber and Sawmill Workers Union,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All production, maintenance and transportationemployees of the Employer employed at its poleand piling treating and manufacturing facilitylocated on Highway 99 North, Eugene, Oregon,excepting and excluding office and office cleri-cal employees, independent contractors andtheir employees, temporary employees and su-pervisors, plant guards and watchmen, and pro-fessional employees as defined in the Act, asamended.(c)Announcing wage increases, night-shift differ-entials, improvements in paid vacations and employ-ee health and welfare pensions, and other changes inworking conditions without notice to or consultationwith the Union.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached. embody such understanding in asigned agreement.(b)Continue in full force and effect such wage in-creases,night-shift differentials, and improvementsin paid vacations and health and welfare pensionsgranted its employees during the period of its unfairlabor practices and the pending of these proceedings.(c) Post at its facility located on Highway 99North,Eugene,Oregon,copies of the attached noticemarked "Appendix." 8 Copies of said notice, on8 In the eventthat this Orderisenforcedby a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to a579forms provided by the Regional Director for Region19 after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBERSKENNEDY and PENELLO, dissenting:Contrary to our colleagues, we find that theUnion's conditional waiver of initiation fees violatesthe principles established by the Supreme Court inN.L.R.B. v. Savair Manufacturing Co.,414 U.S. 270(1973).Accordingly,wewoulddenyGeneralCounsel'sMotion for Summary Judgment, grantRespondent's Motion for Summary Judgment, anddismiss the 8(a)(5) complaint in its entirety.Four days before the election, the Union trans-mitted a letter to the employees which stated in perti-nent part: "THERE WILL BE NO INITIATIONFEE FOR ANY MEMBER PRESENTLY WORK-ING IN THE PLANT." The majority finds thiswaiver to be permissible underSavair, supra,becauseit "in no way [implies] that eligible voters would haveto pay . . . initiationfees unlessthey joined theUnion prior to the election." In our view, the majori-ty simply ignores the plain meaning of the waiverlanguage.In waiving initiation fees for "any member pres-ently working in the plant," the Union has clearlyestablished two prerequisites for qualifying for thewaiver: (1) the individual must have been "presentlyworking" at that point in time in the plant,and (2)the individual must be a "member." Accordingly, theconditional waiver does not apply to all employees inthe unit-it applies to those who havebecomeunionmembersbefore the election .9The waiver here represents precisely the type ofimproper "endorsement buying" which the SupremeCourt sought to eradicate inSavair, supra.In thewords of the Court:By permitting the union to offer to waive an ini-tiation fee for those employees signing a recog-nition slip [i.e., joining the union] prior to theJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational Labor Relations Board."9 Our colleagues thus err in stating that the limitations in the waiver "onlyaffect those individuals hired after the election ..:.The limitations alsoaffect those employees working on the date of the election who had chosennot to become union members up to that time.CompareS & S ProductEngineeringServices,Inc., 210 NLRB 912 (1974), enfd. 513 F.2d 1311 (C.A.6, 1975);GTE Lenkurt, Incorporated,215 NLRB No. 53 (1974). 580DECISIONSOF NATIONALLABOR RELATIONS BOARDelection, the Board allows the union to buy en-dorsementsand painta falseportrait of employ-ee support during its election campaign.1°Such is precisely the effect of the conditional waiverhere.The majority attempts to skirt theSavairissuethrough what effectively amounts to an administra-tive decree: "The requirement that an employee be a`member' is not objectionable since such languageplaces no requirement upon employees to join theUnion before the election." From what source doesthemajority derive this conclusion? Certainly notfrom the Union's letter to the employees. If anything,the letter undermines their finding. In contrast to thewaiver of initiationfees,monthly dues are waived"until a contract is negotiated"-a clear indicationthat only the waiver of monthly dues is applicableduring the postelection period. If, as our colleaguesnow find, the Union had intended to afford similartreatment to the waiver of initiation fees, one couldlogicallyassume that similar clarifying languagewould have been utilized.Nor can the majority support their findingsthrough reliance upon preelection pronouncementsof union officials. According to the sworn affidavitof employee Charles Finney, approximately 10 to 14days before the election union representatives toldthe employees that those "who were or became mem-bers of the Unionprior to the electionwould not haveto pay any Union initiation fee." " (Emphasis sup-plied.)This, of course, is exactly180 degrees re-moved from what the majority finds.'2On the basis of the evidence adduced herein, ourcolleagues cannot definitively establish that the waiv-er was available to those employees who chose not tojoin the Union until after the election. The most theycan hope to establish is that the terms of the qualifiedwaiver are unclear with respect to the period of eligi-bility. The question then becomes who shall bear theburden of this ambiguity-the Union who authoredthe waiver or the employees who may have been mis-led into joining the Union prior to election in orderto save the costs of paying the Union's initiation fee.The Board'spost-Savairdecisions quite clearly-and in our judgment quite properly-place this bur-den on the Union." In the three cited cases, theBoard found that waivers limited to employees whowere "charter members" or employees who had ap-plied for "charter membership" were ambiguous be-cause, as stated inInland Shoe, supra,"itwas notmade clear whether employees' initiation fees wouldbe waived for those signing after the election, or onlyprior thereto." 14 Thus, the same ambiguity existed inthose cases as exists here-namely, the period duringwhich an employee must become a "member" (or"charter member") in order to qualify for the waiver.InInland Shoe, supra,the Board concluded that "itwas Petitioner's duty to clarify that ambiguity or suf-ferwhatever consequences might attach to employ-ees' possible interpretations of the ambiguity." 11 Asreflected in the affidavit of Charles Finney quotedearlier, the sole "clarification" offered by the Unionhere demonstrates that the waiver was available onlyto those employees who joined the Union prior to theelection.For the foregoing reasons, we would deny GeneralCounsel'sMotion for Summary Judgment, grantRespondent's Motion for Summary Judgment, anddismiss the 8(a)(5) complaint in its entirety.10 414 U.S. at 277"Contrary toour colleagues,we have no hesitation in relying upon theaffidavit of Charles Finney.The affidavit deals exclusively with the lawful-ness of the waiver underSavair,supraSince theSavairdecision had not yetissued at the time of the representation proceeding,it is quite apparent thatthe Employer is not seeking to litigate issues "which were or could havebeen litigated in the prior representation proceeding."17 In addition it 1s clearthat the Union didnot intend the term"member"to be synonymous with "employee."In other parts of the letter it is apparentthat the distinction between"member"and "employee"is recognized andpreserved.For example,the letter is addressed to the"EMPLOYEES OFMcFARLAND COMPANY EUGENE DIVISION" and at one pointstates, "Our Union representsemployeesatMcFarland's competitor's plantjust a short distanceaway.We encourageyou to contact any of ourmembersat the I.H. Baxter plant...." (Emphasis supplied.)13 InlandShoeManufacturing Co., Inc.,211 NLRB 724 (1974),The Cole-manCompany,Inc.,212 NLRB 927 (1974);DA.B. Industries, Inc.,215NLRBNo. 96(1974).14 Inland Shoe, supra.15Inland Shoe,supra.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuseto bargain collectivelyconcerning rares of pay, wages, hours, and otherterms and conditions of employment with Wil-lamette Valley District Council, Lumber andSawmill Workers Union, as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOTannounce or grant wage increas-es,night-shiftdifferentials, improvements inpaid vacations and employee health and welfarepensions, or any other change in working condi-tions without notice to or consultation with Wil-lamette Valley District Council, Lumber andSawmill Workers Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees L. D. McFARLAND COMPANY581in the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive represen-tative of all employees in the bargaining unit de-scribed below,with respect to rates of pay, wag-es,hours,and other terms and conditions ofemployment,and, if an understanding isreached,embody such understanding in a signedagreement.The bargaining unit is:All production,maintenance and transporta-tion employees of the Employer employed atits pole and piling treating and manufacturingfacility located on Highway 99 North, Eu-gene,Oregon,excepting and excluding officeand office clerical employees, independentcontractors and their employees,temporaryemployees and supervisors, plant guards andwatchmen,and professional employees as de-fined in the Act, as amended.L. D. MCFARLAND COMPANY